Citation Nr: 0214443	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, post myocardial infarction, currently rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran has withdrawn his appeal seeking a higher rating 
for his service connected coronary artery disease.


CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking a higher 
rating for his service connected coronary artery disease; 
there are no remaining allegations of error of fact or law 
for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.204(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected an appeal from a November 1997 rating 
decision that denied service connection for coronary artery 
disease.  Service connection was subsequently granted, and 
the veteran continued to express disagreement with the 
disability rating assigned.  The veteran submitted a 
statement dated August 30, 2002 indicating that he wished to 
withdraw all issues currently before the Board.  An appeal 
may be withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 2.204(b) (2002).  Once 
the veteran withdrew this appeal, there remained no 
allegations of error of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.  38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 2002).



ORDER

The appeal seeking an increased rating for coronary artery 
disease having been withdrawn, the appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

